PER CURIAM.
Plaintiff, Pantasote Company, appeals the Tax Court’s rulings upholding the Passaic County Board of Taxation’s judg*664ment sustaining the 1979 real property tax assessment on its industrial facility in the City of Passaic and the tax assessor’s 1980 and 1981 tax assessments on that property. The Tax Court judge concluded that Pantasote did not establish a value at variance with the assessments and did not overcome the presumption of correctness attaching to the assessments and the county board judgment.
We affirm substantially for the reasons given by Judge Hopkins in his written decision reported at 6 N.J.Tax 34 (Tax Ct.1983).